COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:       Quincy Deshan Butler v. Bank of America

Appellate case number:     01-19-00172-CV

Trial court case number: 2018-40373

Trial court:               55th District Court

        Appellant filed an affidavit of inability to pay costs in the trial court. The appellate record
does not indicate that the trial court overruled the party’s claim of indigence. See TEX. R. APP.
20.1(b)(1). Appellant also communicated to this Court that he is indigent. We construe appellant’s
filing as his communication that he is presumed indigent. See TEX. R. APP. 20.1(b)(2). Appellant
may therefore proceed on appeal without payment of costs. See TEX. R. APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record, if any, to appellant without charge. See TEX. R. CIV. P. 145.



Judge’s signature: ____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

Date: ___July 23, 2019____